Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 September 24, 2015

The Court of Appeals hereby passes the following order:

A14A2194. IN RE: PATRICK WILLIAM HAHN

      The appellant in this case failed to comply with the notice of docketing mailed
by this Court and with Court of Appeals Rules 22 (a) and 23 (a), regarding the filing
of an enumeration of errors and brief within twenty days after the appeal was
reinstated (May 13, 2015), and the time for filing was not extended upon motion for
good cause shown. Pursuant to Court of Appeals Rules 23 (a), “Failure to file a brief
containing an enumeration of errors within twenty days after the appeal was docketed,
“unless extended upon motion for good cause shown, may result in the dismissal of
the appeal[.]” See also Court of Appeals Rules 7 (“Breach of any rule of the Court of
Appeals . . . may subject the appeal to dismissal[.]”), 13 (“ Failure of counsel to
receive the docketing notice shall not relieve counsel of the responsibility to file
briefs timely.”). Accordingly, this appeal is deemed abandoned and is hereby ordered
DISMISSED.



                                       Court of Appeals of the State of Georgia
                                                                            09/24/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.